Citation Nr: 9922822	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-02 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD and for 
shrapnel wounds.  The veteran's notice of disagreement only 
as to the issue of service connection for PTSD was received 
in December 1997.  A statement 
of the case was mailed to the veteran in January 1998.  The 
veteran's substantive appeal was received in January 1998.  
The Board notes that AMVETS withdrew as the veteran's 
representative and revoked their power of attorney in March 
1999, prior to the Certification on Appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.

2.  The appellant's claim for service connection for PTSD is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

In addition, the Board notes that during the course of the 
veteran's appeal, in the case of Cohen v. Brown, 10 Vet. App. 
128 (1997), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") issued 
directives to be followed in cases where the issue is service 
connection for PTSD.  The Board will briefly review these 
directives.  In sum, in the Cohen case, the Court confirmed 
that the evidence must show that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  In the Cohen case, the Court provided distinctions 
between non-combat and combat service.  In cases of non-
combat service, the Court indicated that 38 U.S.C.A. 
§ 1154(b) is not applied.  If the veteran did not serve in 
combat and his stressor is therefore, not combat-related, the 
Court indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  The Court further explained 
that a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

However, the initial question to be addressed is whether or 
not the claim is well-grounded.  A well-grounded claim is one 
which is plausible.  If the veteran has not submitted a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board notes that in the June 1996 claim, the 
veteran indicated that he had received treatment for a 
nervous condition from Dr. Edgecomb from February 1996 to the 
present.  By letter dated in July 1996, the RO requested 
Edgecomb to furnish copies of treatment records identified by 
the veteran.  In addition, the RO notified the veteran, by 
letter also dated in July 1996, that the records of Dr. 
Edgecomb had been requested and that the veteran could also 
obtain those records and submit them.  No medical records 
have been received from either Dr. Edgecomb or the veteran.
 
The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a 
three prong test which established whether a claim is well-
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).
 
The veteran's service personnel records showed that he served 
in combat in Vietnam.  In addition, the veteran was awarded 
the purple heart, the Bronze Star Medal for heroism, and the 
Army Commendation Medal for Heroism.  The veteran's service 
medical records were negative for any complaints, findings, 
or diagnosis of a mental disorder.

In regard to the veteran's claimed PTSD, the Board recognizes 
that the veteran served in combat in Vietnam.  However, there 
is no current diagnosis of PTSD contained in any of the 
medical records nor does the veteran assert that any medical 
professional has diagnosed him as having that disorder.  The 
Board notes that the veteran failed to report to several 
scheduled VA examinations.  The veteran stated that the times 
of the examinations conflicted with his work schedule.  In 
response, the RO sent a March 1998 letter to the veteran 
stating that veterans must undergo a physical examination 
when requested.  The RO requested the veteran to submit dates 
and/or times that would be convenient for him to report to a 
VA examination, so as not to conflict with his job.  The 
veteran did not respond to this request.  

In sum, there is no current competent medical evidence that 
the veteran presently suffers from PTSD.  Therefore, the 
Board finds that although the veteran currently asserts that 
he should be service-connected for PTSD, he has not submitted 
any competent medical evidence to support his allegation.  As 
such, his claim fails to satisfy the requirement of Caluza 
and Brammer of medical evidence of a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Therefore, in light of the foregoing, the veteran's 
claim for service connection for PTSD must fail.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is denied as not well-grounded.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 

